Citation Nr: 0731427	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  04-18 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability evaluation greater than 10 
percent for residuals of a shell fragment wound (SFW) to the 
right arm, muscle group V (hereafter "muscle disability").  

2.  Entitlement to a compensable disability evaluation for 
scars of the right upper extremity and right side of the 
neck.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from May 1940 to September 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  


FINDINGS OF FACT

1.  The veteran's muscle disability is not moderately severe. 

2.  The veteran's scars do not cause limitation of motion.  


CONCLUSIONS OF LAW

1.  The criteria for a higher rating for a muscle disability 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4. 20, 4.21, 4.73, DCs 5301, 5302 (2007).

2.  The criteria for a compensable rating for scars of the 
right upper extremity and neck have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.118, DC 7805 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2007).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  If two 
evaluations are potentially applicable, the higher one will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran asserts that he is entitled to a higher rating 
for his service-connected muscle disability, currently 
evaluated as 10 percent disabling under Diagnostic DC 5305, 
Group V (function: elbow supination; flexion of elbow).  
38 C.F.R. § 4.73.  

Under DC 5305, a 10 percent rating is warranted for a 
moderate disability.  A 30 percent rating is warranted for a 
"moderately severe" disability.  38 C.F.R. § 4.73.  

VA defines the terms "slight," "moderate," "moderately 
severe," and "severe" for the evaluation of muscle 
disabilities.  For a moderate disability, the type of injury 
would be a "through and through or deep penetrating wound of 
short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection."  
38 C.F.R. § 4.56(d)(2)(i).  The history and complaint would 
show "service department record or other evidence of in-
service treatment for the wound," with report of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability, as discussed above, particularly 
lowered threshold of fatigue after average use.  38 C.F.R. 
§ 4.56(d)(2)(ii).  Objective findings would indicate entrance 
and exit scars (if present), small or linear, indicating 
short track of missile through muscle tissue.  There would be 
"some loss of deep fascia or muscle substance or impairment 
of muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. 
§ 4.56(d)(2)(iii).  

For a moderately severe disability, the critical issue in 
this case, the type of injury would be a "through and 
through or deep penetrating wound by small high velocity 
missile or large low velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intramuscular scarring."  38 C.F.R. § 4.56(d)(3)(i).  The 
history and complaint would show "service department record 
or other evidence showing hospitalization for a prolonged 
period for treatment of the wound," with report of 
consistent complaint of the cardinal signs and symptoms of 
muscle disability, as discussed above, and, if present, the 
inability to keep up with employment requirements.  38 C.F.R. 
§ 4.56(d)(3)(ii).  

Objective findings would indicate entrance and exit (if 
present) scars indicating the track of the missile through 
one or more muscle groups.  There would also be "indications 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side."  Strength 
and endurance tests would demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3)(iii).  

The veteran underwent a VA fee-based examination in April 
2002.  The examiner noted that there was no joint involved in 
the SFW, providing evidence against this claim.  The veteran 
was struck by shrapnel on the posterior aspect of the distal 
portion of his right arm.  The veteran reported pain in the 
right hand, no pain in the upper right arm, and numbness of 
the right hand involving median nerve distribution.  The 
veteran complained of muscle fatigue.  

In service, the veteran had surgery on his right arm to 
remove a foreign body after his SFW.  The examiner stated 
there was no evidence of bone or blood vessel destruction, 
providing more evidence against this claim.  

Upon examination, the veteran had an entry wound scar on the 
posterior aspect of his right upper arm that was 6.5 
centimeters long.  There was no exit wound.  The muscle group 
involved had no effect on the function of the veteran's elbow 
or shoulder.  There was no evidence of tendon, bone, or joint 
damage, or muscle herniation.  There was evidence of nerve 
damage manifested by a marked decrease in sensation over the 
median nerve distribution of the right hand and wrist.  The 
veteran's ranges of motion in his right shoulder and elbow 
were within normal limits and his strength was found to be 
normal, providing more evidence against this claim.  

The Board notes that the contract examiner did not have the 
veteran's claims folder, and was unaware of the veteran's 
diagnosis of right carpal tunnel syndrome.  

The veteran was diagnosed with right carpal tunnel syndrome 
in November 2001 by Dr. P. J., a private physician.  

The veteran's service medical records (SMRs) show that he 
suffered the SFW in December 1944.  His wounds were cleaned, 
anesthetized, debrided, and dressed.  He was hospitalized and 
had surgery on his arm to remove a shrapnel fragment.  The 
SMRs did not indicate that there was any nerve involvement.  
The SMRs did not show any muscle impairment following his 
injury, nor did he display any cardinal signs of a muscle 
disability, providing evidence against this claim.  There was 
no evidence that the hid wound became infected.  

The veteran's SMRs provide evidence against his claim as they 
do not show a moderately severe muscle disability.  The SMRs 
are negative for complaints of any of the cardinal signs of 
muscle disability, loss of deep fascia, or infection.  SMRs 
show debridement as one of the treatments, but there is no 
current evidence of residuals of debridement.  Overall, the 
evidence does not show that the veteran has a moderately 
severe disability under DC 5305.  

The veteran's 10 percent rating has been in effect since 
1952, and has been continued since the date it was granted.  
As such, the rating is protected by regulation because it has 
been in effect for over 20 years. 38 C.F.R. § 3.951(b) 
(2007).  

The veteran's service to this country is not in dispute.  In 
this regard, it is important for the veteran to understand 
that the original evaluation was provided to the veteran many 
years ago based on his complaints cited in the record.  It is 
important for the veteran to also understand that without 
taking into consideration the all veteran's complaints, the 
current evaluation could not be justified, let alone provide 
the basis for an increased evaluation. 

Reviewing the evidence, the Board finds that the overall 
disability picture for the veteran's muscle disability does 
not more closely approximate a higher rating.  38 C.F.R. § 
4.7.  Therefore, the preponderance of the evidence against 
this claim.  38 C.F.R. § 4.3.  

The veteran also asserts that he is entitled to a compensable 
disability evaluation for scars on his right upper arm and 
neck.  His scars are rated under DC 7805, other scars.  DC 
7805 instructs the rater to evaluate the disability based 
upon limitation of function of the affected part.  38 C.F.R. 
§ 4.118.  

The Board notes that there is no evidence of disfigurement to 
warrant application of DC 7800, disfigurement of the head, 
face, or neck.  The veteran's scar does not exceed 6 square 
inches to warrant application of DC 7801, scars that are deep 
or that cause limited motion.  His scar does not exceed 144 
square inches to warrant application of DC 7802, scars that 
are superficial and that do not cause limited motion.  There 
is no evidence that the veteran's scar is unstable to warrant 
application of DC 7803, superficial unstable scars. Finally, 
there is no evidence that the veteran's scar is painful on 
examination to warrant application of DC 7804, superficial 
scars, painful on examination.  38 C.F.R. § 4.118.    See 
Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic 
code should be upheld if supported by explanation and 
evidence).  

The veteran underwent a VA fee-based scars examination in 
April 2002.  The veteran is service-connected for a scar on 
the right side of his neck.  At the examination, the veteran 
only referred to the left side of his face.  The examiner did 
not observe a scar on the veteran's face and deemed the 
injury to be resolved, providing evidence against this claim.  
The veteran also had a scar on his right arm from the SFW he 
sustained in service.  The scar was located three centimeters 
above his elbow.  It was six and a half centimeters long and 
linear.  There was no tenderness or adherence.  The texture 
of the scar was soft, with no elevation or depression.  There 
was no underlying tissue loss, disfigurement, or limitation 
of function.  The examiner did not find ulceration, 
breakdown, inflammation, edema, keloid formation, or burn 
scarring.  The veteran complained of muscle fatigue.  
However, his ranges of motion in his right shoulder and elbow 
were within normal limits, and they were not affected by 
pain, fatigue, weakness, lack of endurance, or 
incoordination.  

The Board finds that the April 2002 examination is entitled 
to great probative weight, and that it provides evidence 
against the veteran's claim.  Additional post-service medical 
records do not provide evidence showing limitation of motion 
of the parts affected by the veteran's scar.  As the 
veteran's scar does not cause limitation of motion, a 
compensable evaluation cannot be granted.  Reviewing the 
evidence, the Board finds that the overall disability picture 
for the veteran's scar does not more closely approximate a 
compensable rating.  38 C.F.R. § 4.7.  Therefore, the 
preponderance of the evidence against this claim.  38 C.F.R. 
§ 4.3.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to a 
rating greater 10 percent for a muscle disability and a 
noncompensable evaluation for scars.  38 C.F.R. § 4.3.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in July 2002, the RO advised the veteran of the 
evidence needed to substantiate his claims and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued the VCAA notice prior 
to the adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The RO did not 
specifically ask the veteran to provide any evidence in his 
possession that pertains to the claim.  Id. at 120-21.  
However, the Board is satisfied that the July 2002 VCAA 
notice otherwise fully notified the veteran of the need to 
give VA any evidence pertaining to his claims, such that 
there is no prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).   See Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.  

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claims were granted.  However, since the veteran's claims are 
being denied, no disability rating or effective date will be 
assigned.  Therefore there can be no possibility of any 
prejudice to the veteran.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, 
private medical records, and VA examination.  The Board has 
considered whether another VA examination is warranted, but 
finds no indication in the record that the issues before the 
Board at this time have worsened since the VA examination 
were undertaken.  As there is no other indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

ORDER

An increased evaluation for a muscle disability is denied.  

A compensable evaluation for scars of the right upper 
extremity and right side of the neck is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


